UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 10-KSB ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE YEAR ENDED August 31, 2008 COMMISSION FILE NUMBER 000-52322 GULF UNITED ENERGY, INC. (Exact name of registrant as specified in charter) NEVADA 20-5893642 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3555 Timmons; Suite 1510Houston, Texas 77027 (Address of principal executive offices) (Zip Code) (713) 893-3543 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: None. Check whether the issuer is not required to file report pursuant to Section 13 or 15(d) of the Exchange Act [ ] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Gulf United Energy, Inc.'s revenue for its most recent fiscal year was Indicate by check mark whether the registrant is a shell Company (as define in 12b-2 of the Exchange Act). [ ] Yes [X] No As of December 4, 2008 the aggregate market value of the shares of common stock held by non-affiliates (based on the closing price of $0.10 per share for the common stock as quoted on that date) was approximately $2,435,000. As of December 4, 2008, the Company had outstanding 26,350,000 shares of its $.001 par value common stock. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] TABLE OF CONTENTS ITEM NUMBER CAPTION PAGE PART I ITEM 1. Description of Business 3 ITEM 2. Description of Property 7 ITEM 3. Legal Proceedings 7 ITEM 4. Submission of Matters to a Vote of Security Holders 7 PART II ITEM 5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 8 ITEM 6. Management's Discussion and Analysis or Plan of Operations 8 ITEM 7. Financial Statements F-1 ITEM 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure F-12 ITEM 8A. Controls and Procedures F-12 ITEM 8B. Other Information F-12 PART III ITEM 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 13 ITEM 10. Executive Compensation 13 ITEM 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 ITEM 12. Certain Relationships and Related Transactions 14 ITEM 13. Exhibits 14 ITEM 14. Principal Accountant Fees and Services 15 FORWARD LOOKING STATEMENTS Except for the historical information and discussions contained herein, statements contained in this Annual Report on Form 10-KSB may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements involve a number of risks, uncertainties and other factors that could cause actual results to differ materially, as discussed elsewhere in the Gulf United Energy, Inc ("Company" or "GUE"), filings with the U.S. Securities and Exchange Commission ("SEC"). The statements contained in this document that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 ("Securities Act") and Section 21E of the Securities Exchange Act of 1934 ("Exchange Act"), including without limitation statements regarding our expectations, beliefs, intentions or strategies regarding our business. This Annual Report on Form 10-KSB includes forward-looking statements about our business including, but not limited to, the level of our expenditures for various expense items and our possible liquidity in future periods. We may identify these statements by the use of words such as "anticipate," "believe," "continue," "could," "estimate," "expect," "intend," "may," "might," "plan," "potential," "predict," "project," "should," "will," "would" and other similar expressions. All forward-looking statements included in this document are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements, except as may otherwise be required by law. Our actual results could differ materially from those anticipated in these forward-looking statements. ITEM 1. DESCRIPTION OF BUSINESS THE COMPANY Gulf United Energy, Inc. is currently in the business of investing in natural gas pipeline and liquefied natural gas projects.All references to "we," "our," or "us" refer to Gulf United Energy, Inc., a Nevada corporation. In July 2007, we entered into a joint venture agreement with Cia. Mexicana de Gas Natural, S.A. de C.V., a corporation organized and existing under the laws of the United Mexican States (“CMGN”). CMGN is engaged in the pipeline business and the terminal business in Mexico. In connection with its pipeline business, CMGN owned 100% of the capital stock of Fermaca Gas de Cancun (“Fermaca Gas”).
